DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive. 
With regard to claims 13 and 14, the claimed limitation of a uniform height that spans between the circular boss and the outermost surface of the base was not initially claimed. An updated rejection is provided below. The claimed language describes a cam “configured for bi-directional rotation into at least one of a slot within a lower frame member” rather than what is stated in the applicant’s remarks as “designed for entry… into the housing bi-directionally as is the design of the instant application.” The claim language should more clearly reflect the design of the instant application, as the current language allows for the cam of Lawrence to read on the claims. Lawrence rotates bi-directionally and rotates into the slot within a lower frame member of a sash window assembly, and the claim language should be amended, for example as with the claimed limitation in claim 9 that the cam is disposed for “bi-directional rotational receipt”, to get around the rejection. This also applies to the dependent claims 15 and 16 that depend on claim 14.
With regard to claims 1-12, the applicant argues that the multiple cam thicknesses of Beale is anathema to locking mechanisms used on high-quality window products and that the multi-leveled cam of Beale is not “needed” on these window units, as a user “may rotate the cam a random amount thereby causing a portion of the cam with an insufficient elevation to land within the slot or the opening”. However, the cam of Beale could be rotated the right amount such that its highest elevated portion would match the elevation of the portion in the current application and sufficiently lock the sash . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lawrence (US 20090189398).
	With regard to claim 13, Lawrence teaches a sash lock (20), for a window with an upper sash and a lower sash, the lock comprising a rotatable cam (25) disposed beneath a housing (23). The cam (25) has a base (36), circumferential surface (28w), an upper surface (unlabeled, shown as where the channel 36 is in Figure 8),  linear edge segment (unlabeled, but shown in Figures 3,7, and 8), and a portion elevated above the base disposed opposite the linear edge segment (35), the elevated portion spanning at a uniform height (with the highlighted portion of Figure 8 below estimating the area of uniform height) continuously between a circular boss surrounding a through hole (30) and an outermost surface (36w) perpendicular to the upper surface and co-extensive with a portion of the outer 

    PNG
    media_image1.png
    187
    195
    media_image1.png
    Greyscale

	With regard to claim 14, Lawrence teaches a sash lock (20), comprising: a housing member (23) having a hole therein, the housing further comprising an interior surface and an exterior surface;
a latch cam (25) with a through hole (30) therein, the latch cam disposed beneath the housing and shaped as a truncated circle with a linear edge segment, a base with an outer edge (28w) and an elevated portion (35) with a uniform height (with the highlighted portion of Figure 8 above estimating the area of uniform height) disposed atop the base and opposite the linear edge segment and further comprising an outer edge (36w) coextensive with the outer edge of the base, a top surface of the elevated portion closely spaced from the interior surface of the housing; 
	an actuator member (21) with an actuator shaft (22) disposed substantially perpendicular to the actuator member, the actuator shaft configured for receipt into the housing member hole and the latch cam through hole, the latch cam opening and actuator shaft having corresponding circumferential surfaces; 
	wherein, the actuator member is operable for bi-directional rotation to accomplish the insertion and removal of the latch cam into a structure to prevent movement of an upper and a lower window sash (11 and 12) relative to one another, each of the sash windows mounted within opposed guide rails on a master frame, wherein at least one of the sash windows is slidable within the frame relative to the other sash window.

reasonable interpretation of a “recess in the lower rail of the upper sash” would be met by the keeper
(40) described by Lawrence, given that the claim does not preclude the keeper from being considered
part of the lower rail of the upper sash.
	With regard to claim 16, in addition to all the information above for claim 14, Lawrence teaches a keeper (40) with a keeper opening for receipt of the cam.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 20090189398) in view of Beale (US 5688003).
With regard to claim 1, Lawrence teaches a sash lock (20) for a sash window assembly (10), the sash window assembly including an upper sash window and a lower sash window (11 and 12), each of the sash windows mounted within opposed guide rails on a master frame, wherein at least one of the sash windows is slidable within the frame relative to the other sash window, the sash lock comprising: a slot (40) disposed within a lower rail of the upper sash; and a locking assembly for mounting on an upper rail of the lower sash, the locking assembly further comprising: a housing (23) comprising a raised section with an upper internal surface and an external surface, a hole through the raised section (seen in Figure 3), and two lower sections oppositely disposed from one another across the raised section (also seen in Figure 3, as it is higher in the middle than the outsides); an actuator arm (21) with a shaft (22) 
The examiner notes that the language “either a clockwise or counter-clockwise direction” does not necessitate that the cam must lock in both directions, and should be amended to language that more clearly limits the invention to the concept outlined in the specification, however the teachings of Beale below would get over this limitation as the rest of the claim is written now.

    PNG
    media_image1.png
    187
    195
    media_image1.png
    Greyscale

Beale (US 5688003) teaches a retaining latch for a water pit gate comprising a latch plate (32) that is rotatably mounted to the top of a gate and a recessed opening formed in the gate frame for engaging an edge of the latch plate. The latch plate acts as the cam taught by Lawrence, and is also circular with one side cut away resulting in a D-shaped plate. When the latch plate is rotated such that 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Lawrence by providing the retaining latch of Beale, as Beale specifies in paragraph (13), “while the retaining latch of the present invention has been described with relation to retaining a water pit gate in a gate frame, the latch may be used where a simple, efficient, remotely operable locking device is needed for retaining purposes” which would be understood to include a locking cam to retain a sash window assembly. Additionally, Beale states that the retaining latch could “readily be adjusted by a single person using a common hand-held tool, such as a wrench” which could be interpreted by one skilled in the art to include the handle of Lawrence being attached to the latch for turning the latch plate.
With regard to claim 2, in addition to all the teachings above from Lawrence and Beale for claim 1, Beale teaches a circular boss (38) extending upwardly from the cam base and the boss surrounds the through hole.
With regard to claim 3, in addition to all the teachings above from Lawrence and Beale for claim 1, Lawrence and Beale fail to disclose the specific side of the elevated portion of the cam, and fail to limit the percentage of the circumference taken up by that elevated portion.
It would have been considered obvious to one of ordinary skill in the art, before the time of

45 and 90 degrees of the total circumference of the cam (25). As stated in MPEP 2144.04 IV A, “where
the only difference between the prior art and the claims was a recitation of relative dimensions of the
claimed device and a device having the claimed relative dimensions would not perform differently than
the prior art device, the claimed device was not patentably distinct from the prior art device,” where in
this case the angle taken up by the elevated portion is a relative dimension of the cam circumference.
With regard to claim 4, in addition to all the teachings above from Lawrence and Beale for claim
2, Beale teaches that the elevated portion of the cam includes an outermost circumferential surface co-extensive with a portion of the outermost circumference of the base.
With regard to claim 5, in addition to all the teachings above from Lawrence and Beale for claim
2, Beale teaches that the elevated portion of the cam comprises a surface (the internal circular surface shown in Figure 4) coextensive with the circular boss.
With regard to claim 6, in addition to all the teachings above from Lawrence and Beale for claim
1, Beale teaches that the elevated portion has first and second laterally opposed surfaces substantially perpendicular to the base (such as those adjacent to 32e and 32 b).
With regard to claim 7, in addition to all the teachings above from Lawrence and Beale for claim
1, they fail to disclose the particular dimension of the distance between the interior of the housing and
the top of the elevated portion of the cam.
It would have been considered obvious to one of ordinary skill in the art, before the time of
filing of the invention, to have modified Beale such that the elevated portion of the cam is
spaced no greater than 0.10 inch from the interior surface of the housing. As stated in MPEP 2144.04 IV
A, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not
perform differently than the prior art device, the claimed device was not patentably distinct from the

With regard to claim 9, Lawrence teaches a sash lock (20) for a typical sash window (10). The
sash lock of Lawrence includes a keeper (40) with a keeper opening, and a locking assembly for the
upper rail of the lower sash. Lawrence’s locking assembly includes a housing (23) with a hole, a handle
(21) and axle (22), wherein the handle acts as an actuator arm and the axle acts as the arm’s shaft
extending through the housing hole, and into an axle port (30) in a cam (25) to operably couple the
handle (23) to the cam (25), via rectangular corresponding circumferential surfaces. The axle port (30)
acts as a hole in the cam (25), and Lawrence teaches a cam that is beneath the housing and shaped as a
truncated circle with a linear edge segment, a base of bottom surface (36), and single level elevated portion (with the highlighted portion of Figure 8 below estimating the area of uniform height) opposite the linear edge segment.

    PNG
    media_image1.png
    187
    195
    media_image1.png
    Greyscale

Lawrence does not teach that rotation in both a clockwise or counter-clockwise direction
would cause the cam (25) to rotate the base portion into the slot of the frame to prevent movement of
the sash windows.
Beale (US 5688003) teaches a recites a retaining latch for a water pit gate comprising a latch
plate that is rotatably mounted to the top of a gate and a recessed opening formed in the gate frame for
engaging an edge of the latch plate. The latch plate acts as the cam taught by Lawrence, and is also
circular with one side cut away resulting in a D-shaped plate. When the latch plate is rotated such that
the flat portion of the plate faces the frame, there is no connection and the gate is unlatched. Beale

counterclockwise direction would result in the receipt of the latch plate into the opening to lock the
gate. The latch plate is a cam with a through hole (30a), and shaped as a truncated circle with a linear edge segment, and comprises a base (32d) with an outer edge and an elevated portion (32e) with a uniform height disposed atop the base and opposite the linear edge segment and further comprising an outer edge coextensive with the outer edge of the base; a top surface of the elevated portion would be closely spaced from the upper internal surface of the housing.
It would have been considered obvious to one of ordinary skill in the art, before the time of
filing of the invention, to have modified Lawrence with the lock of Beale, as Beale specifies in paragraph
(13), “while the retaining latch of the present invention has been described with relation to retaining a
water pit gate in a gate frame, the latch may be used where a simple, efficient, remotely operable
locking device is needed for retaining purposes” which could be understood by one skilled in the art to
include as a locking cam to retain a sash window assembly. Additionally, Beale states that the retaining
latch could “readily be adjusted by a single person using a common hand-held tool, such as a wrench”
which could be interpreted by one skilled in the art to include the handle of Lawrence being attached to
the latch for turning the latch plate.
With regard to claim 10, in addition to all the teachings above from Lawrence and Beale for
claim 9, Lawrence teaches a keeper that is secured to the lower rail of the upper sash, held in place by
two fasteners, unlabeled but shown in Figures 2, 5, and 9-11b, with Lawrence noting in the detailed
description that “keeper 40 [is] affixed to window 10 as by conventional screws”.
With regard to claim 11, in addition to all the teachings above from Lawrence and Beale for
claim 9, Lawrence and Beale fail to specify the height of the keeper opening in relation to the thickness
of the base of the cam.
It would have been considered obvious to one of ordinary skill in the art, before the time of

about 0.05 inches greater than the thickness of the base of the cam. As stated in MPEP 2144.04 IV A,
“where the only difference between the prior art and the claims was a recitation of relative dimensions
of the claimed device and a device having the claimed relative dimensions would not perform differently
than the prior art device, the claimed device was not patentably distinct from the prior art device.”
With regard to claim 12, Lawrence teaches sash lock (20) for a sash window assembly (10), the sash window assembly including an upper sash window and a lower sash window (11 and 12), each of the sash windows mounted within opposed guide rails on a master frame, wherein at least one of the sash windows is slidable within the frame relative to the other sash window and the upper sash window includes a slot (40) disposed within a bottom rail of the upper sash, the sash lock comprising: 4 of 13Response to the Non-Final Office Action dated September 15, 2021U.S. Patent Application Serial No.: 16/451,46447597048v1Docket No.: 606976a locking assembly for mounting on an upper rail of the lower sash window, the locking assembly comprising: a housing (23) having a hole therein; an actuator arm (21) having a shaft (22) disposed along a rotational axis, the shaft extending through

    PNG
    media_image1.png
    187
    195
    media_image1.png
    Greyscale


Beale (US 5688003) teaches a recites a retaining latch for a water pit gate comprising a latch
plate that is rotatably mounted to the top of a gate and a recessed opening formed in the gate frame for
engaging an edge of the latch plate. The latch plate acts as the cam taught by Lawrence, and is also
circular with one side cut away resulting in a D-shaped plate. When the latch plate is rotated such that
the flat portion of the plate faces the frame, there is no connection and the gate is unlatched. Beale
teaches a latch plate that is rotatable in either direction, wherein rotation in either clockwise or
counterclockwise direction would result in the receipt of the latch plate into the opening to lock the
gate. The latch plate is a cam with a through hole (30a), and shaped as a truncated circle with a linear edge segment, and comprises a base (32d) with an outer edge and an elevated portion (32e) with a uniform height disposed atop the base and opposite the linear edge segment and further comprising an outer edge coextensive with the outer edge of the base; a top surface of the elevated portion would be closely spaced from the upper internal surface of the housing.
It would have been considered obvious to one of ordinary skill in the art, before the time of
filing of the invention, to have modified Lawrence with the lock of Beale, as Beale specifies in paragraph
(13), “while the retaining latch of the present invention has been described with relation to retaining a
water pit gate in a gate frame, the latch may be used where a simple, efficient, remotely operable
locking device is needed for retaining purposes” which could be understood by one skilled in the art to
include as a locking cam to retain a sash window assembly. Additionally, Beale states that the retaining
latch could “readily be adjusted by a single person using a common hand-held tool, such as a wrench”
which could be interpreted by one skilled in the art to include the handle of Lawrence being attached to
the latch for turning the latch plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references provide further examples of the state of the art of window sash locks as well as latch cams at the time of filing of the invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS EVANKO whose telephone number is (571)272-6163. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MATTHEW THOMAS EVANKO/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675